 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Joe Hand Promotions Incorporated,                  No. CV-19-00376-PHX-DMF
10                   Plaintiff,                         ORDER
11   v.
12   Zaid Tarik Alhamedany,
13                   Defendant.
14
15
16           Pending before the Court is Plaintiff’s Application for Default Judgment. (Doc. 19.)

17   The matter was referred to Magistrate Judge Deborah M. Fine for a Report and
18   Recommendation. (Doc. 20.) On August 23, 2019, the Magistrate Judge filed a Report and

19   Recommendation with this Court, recommending the Court enter Default Judgment

20   pursuant to Rule 55(b). (Doc. 20.) To date, no objections have been filed.
21    I.     STANDARD OF REVIEW
22        The Court “may accept, reject, or modify, in whole or in part, the findings or

23   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1)(C); see Baxter v.

24   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991). Parties have fourteen days from the service

25   of a copy of the Magistrate’s recommendation within which to file specific written

26   objections to the Court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72. Failure to object to
27   a Magistrate Judge’s recommendation relieves the Court of conducting de novo review of
28   the Magistrate Judge’s factual findings and waives all objections to those findings on
 1   appeal. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998). A failure to object to a
 2   Magistrate Judge’s conclusion “is a factor to be weighed in considering the propriety of
 3   finding waiver of an issue on appeal.” Id.
 4    II.      DISCUSSION
 5          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
 6   objections having been made by any party thereto, the Court hereby incorporates and
 7   adopts the Magistrate Judge’s Report and Recommendation.
 8   III.      CONCLUSION
 9          Accordingly, for the reasons set forth,
10          IT IS HEREBY ORDERED adopting the Report and Recommendation of the
11   Magistrate Judge. (Doc. 20.)
12          IT IS FURTHER ORDERED granting Plaintiff’s Application for Default Judgment.
13   The Clerk of the Court shall enter judgment accordingly.
14
15          Dated this 12th day of September, 2019.
16
17
18                                                          Honorable Stephen M. McNamee
19                                                          Senior United States District Judge

20
21
22
23
24
25
26
27
28


                                                      -2-
